IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISION

ESTATE OF MICHAEL OSTBY, et
al.,

Plaintiffs,
VS.
YELLOWSTONE COUNTY,
Defendant.

 

 

FEB 3 2020

Clerk, U S District Court
District Of Montana
Billings

CV 17-124-BLG-SPW

ORDER ADOPTING
MAGISTRATE’S FINDINGS
AND RECOMMENDATIONS

The United States Magistrate Judge filed Findings and Recommendations on

January 13, 2020. (Doc. 119). The Magistrate recommended the Court grant in

part and deny in part Yellowstone County’s partial motion for judgment on the

pleadings and deny the Plaintiff’s motion for partial summary judgment. (Doc.

119 at 1-2).

Pursuant to 28 U.S.C. § 636(b)(1), parties are required to file written

objections within 14 days of the filing of the Magistrate’s Findings and

Recommendation. No objections were filed. When neither party objects, this

Court reviews the Magistrate’s Findings and Recommendation for clear error.

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313

(9th Cir. 1981). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d
422, 427 (9th Cir. 2000). After reviewing the Findings and Recommendation, this
Court does not find that the Magistrate committed clear error.

IT IS ORDERED that the proposed Findings and Recommendations entered
by the United States Magistrate Judge (Doc. 119) are ADOPTED IN FULL.

IT IS FURTHER ORDERED Yellowstone County’s motion for partial
judgment on the pleadings (Doc. 84) is granted with respect to the Plaintiffs
failure to train claim, and otherwise denied.

IT IS FURTHER ORDERED the Plaintiffs motion for partial summary

judgment (Doc. 90) is denied.

DATED this Shy of February, 2020.

wibbsene,. tivities.

SUSAN P. WATTERS
United States District Judge
